Title: 1778. March 8. Sunday.
From: Adams, John
To: 


       The same Wind and Weather continues, and We go at 7 and 1/2 and 8 Knots. We are supposed to be past the Western Islands.
       Mr. Barrons our first Lt. appears to me to be an excellent Officer— very dilligent, and attentive to his Duty—very thoughtfull and considerate about the Safety of the Ship, and about order, Oeconomy and Regularity, among the officers, and Men. He has great Experience at Sea. Has used the Trade to London, Lisbon, Affrica, West Indies, Southern States &c.
       This Morning, the Captain ordered all Hands upon Quarter Deck to Prayers. The Captains Clerk, Mr. Wm. Cooper, had prepared a Composition of his own, which was a very decent, and comprehensive Prayer, which he delivered, in a grave and proper manner. The Of­ficers and Men all attended, in clean Cloaths, and behaved very soberly.
       The Weather has been cloudy all Day. Towards night it became rainy and windy, and now the Ship rolls, a little in the old Fashion.— We are about 2000 Miles from Boston.
       The late Storm shewed the Beauty of Boileaus Description d’une Tempête.
       
        Comme l’on voit les flots, soûlevez par l’orage,
        Fondre sur un Vaisseau qui s’oppose a leur rage,
        Le Vent avec fureur dans les voiles frêmit;
        La mer blanchit d’écume et l’air au loin gémit;
        Le matelot troublè, que son Art abandonne,
        Croit voir dans chaque flot la mort qui l’environne.
        Trad. de Longin.
       
      